990 So.2d 1245 (2008)
Jorge HERNANDEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-2539.
District Court of Appeal of Florida, Third District.
September 24, 2008.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Heidi Milan Caballero, Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and GREEN and SHEPHERD, JJ.
PER CURIAM.
Affirmed. See D'Anna v. State, 453 So.2d 151, 152 (Fla. 1st DCA 1984).